                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 MARK MARKHAM, individually and on
 behalf of all others similarly situated,

        Plaintiff,                                                   Case No. 1:19-cv-232

 v.                                                                  HON. JANET T. NEFF

 NATIONAL GEOGRAPHIC
 PARTNERS, LLC,

        Defendant.
 ____________________________/


                                             ORDER

       Pending before the Court is Defendant’s Pre-Motion Conference Request (ECF No. 8) in

which Defendant proposes a motion to dismiss Plaintiff’s claim based on the lack of subject matter

jurisdiction/lack of standing/no injury-in-fact and the failure to plead a plausible claim of actual

damages, grounds which may in whole or in part be futile based on Plaintiff’s Response (ECF No.

11).

       Having reviewed the grounds for dismissal in Defendant’s Request, and the Response, the

Court concludes that it would be an inefficient use of chamber resources to conduct a Pre-Motion

Conference on the arguments presented, many of which should be resolved or narrowed by

conference and agreement between the parties in light of the cited authority, e.g., Carrier Corp. v.

Outokumpu Oyj, 673 F.3d 430, 443 (6th Cir. 2012); Horton v. GameStop Corp., ___ F. Supp. 3d

___, 2018 WL 8335635 (W.D. Mich. Sept. 28, 2018).

       Accordingly, the Court denies Defendant’s Request without prejudice and will order the

parties to reassess their Pre-Motion Conference arguments to determine those that are viable under

the facts and applicable legal authority. The parties shall confer as appropriate to conscientiously
